Citation Nr: 1623843	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-18 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Basic eligibility to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990 and from January 1991 to March 1991.  He died in October 2005.  The Appellant is the Veteran's surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

In a statement received in August 2009 the Appellant requested a local hearing before a Decision Review Officer (DRO).  Thereafter, in a statement dated in July 2010, the Appellant withdrew her request for a DRO hearing.

The Appellant requested a personal hearing, at the Cleveland RO, before a member of the Board on her May 2010 substantive appeal (VA Form 9).  A hearing was scheduled for October 2010, but the Appellant failed to appear.  However, she submitted an April 2012 written statement expressing her belief that the hearing had been cancelled by VA and not rescheduled; she requested another hearing.  

In January 2013 the Board remanded the claim for the Appellant to be scheduled for a hearing before a Veterans Law Judge.

The Appellant and the Appellant's daughter testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The decedent did not serve for ninety days or more during a period of war and was not discharged or released from service for a service-connected disability during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.7 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she should be awarded non-service-connected death pension benefits based on her spouse's service. 

Non-service-connected death pension benefits are payable to the surviving spouse of a Veteran who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3. 

38 U.S.C.A. § 1521(j) indicates that a Veteran meets the service requirements if the Veteran served on active military, naval, or air service (1) for ninety (90) days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 

Periods of war are set by statute.  In pertinent part, the Vietnam era period of war ended on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  The Persian Gulf War period of war began on August 2, 1990 and has not ended.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2.  

The Veteran's period of service is not in dispute.  The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the Veteran's service periods.

The Veteran had 46 days of active service during a period of war from January 1991 to March 1991.  

The Board acknowledges the Appellant's report that the Veteran was deployed to Panama in 1989.  However, 1989 was not during period of war as defined by statute.

Therefore, the Board must find that the Veteran did not have qualifying service for the purposes of non-service-connected death pension benefits.

Further, there is no indication that, at the time of death, service connection was in effect for any disability, or that the Veteran was receiving or entitled to receive compensation or retirement pay for a service-connected disability.  Consequently, there is no legal basis for her claim for non-service-connected death pension.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the Appellant's claim.  The Board is certainly aware that the VA disability system is at times a daunting and lengthy process. However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The notice and duty to assist provisions of 38 C.F.R. § 3.159 have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


ORDER

Basic eligibility to non-service-connected death pension benefits is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


